Title: To Thomas Jefferson from John Brown Cutting, 5 October 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London 5th Octr. 1788
          
          Mr. Gardner the bearer hereof is a citizen of Massachusetts (and a mercantile inhabitant of Boston) in whom is no guile. Being a total stranger in France, (as well as unacquainted with the language,) and ever likely so to remain from the simplicity of his habits and the modesty of his disposition, I cou’d not refuse affording this opportunity to him of adding his grateful attestation to mine and to that of more respectable citizens who concur in thinking the countenance of the minister of their country a panacea for difficulties incident to such characters in every foreign region and preferable to all letters that an american might obtain for any other personage in Paris. This opinion is now so generally diffused throughout America, and especially among the people inhabiting the eastern states that were I to refrain putting its truth so often to the test my countrymen wou’d apply elsewhere for letters to you, thus hindering the nicety of such a coyness on my part from contributing aught to your repose. Hence it is that since the departure of Mr. Adams from England I have ventured to wave ceremony on these occasions with you, apparently and seemingly as unconscious of the freedom assumed as you of the trouble given.
          The accounts of North Carolina sent in my last letter come confirmed.
          By the letter of an intelligent correspondent in Philadelphia I understand Mr. Adams is much mention’d for Vice-President; he having intimated that the office of Chief-Justice wou’d not be acceptable to him. In the most perfect confidence I mention such rumours to you, being with unlimited regard Your respectful and Mo. Obed Sert:
          
            
              John Brown Cutting
            
          
        